DETAILED ACTION
This action is responsive to Application filed on June 30, 2020 and claims priority from Provisional Application 63/025,529 filed on May 15, 2020.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated July 23, 2020, September 12, 2021 and December 08, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Drawings
The drawings filed on June 30, 2020 are acceptable for examination purposes.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 16 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 16:
    	“train a plurality of source code domain neural transformer models with attention on an unsupervised training dataset of source code, the plurality of source code domain neural transformer models with attention including an encoder-only neural transformer model with attention, a decoder-only neural transformer model with attention, or an encoder-decoder neural transformer model with attention;   	select one of the plurality of source code domain neural transformer models with attention; and   	fine-tune the selected source code domain neural transformer model with attention with the supervised training dataset to perform the specific software engineering task.”

  	In claim 8:
  	“providing a plurality of neural transformer models with attention having been trained on an unsupervised training dataset of source code, each model having a standard configuration of transformer blocks;   	obtaining a request to train a second neural transformer model with attention with a requested configuration of transformer blocks that is less than the standard configuration to perform a particular software engineering task;      	transferring a subset of the transformer blocks of a select one of the plurality of neural transformer models to configure the second neural transformer model with attention with the requested configuration of transformer blocks; and 
  `training the second neural transformer model with a supervised training dataset to perform the particular software engineering task.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: He et al. (US Pub. No. 2018/0293499) – Unsupervised Neural Attention Model for Aspect Extraction; and Lee et al. (US Pub. No. 2020/0356857 – Transfer Learning of Deep Neural Network for HVAC Heat Transfer Dynamics. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	He et al. (US Pub. No. 2018/0293499)  	He set forth a method for receiving a vocabulary, the vocabulary including text data that is provided as at least a portion of raw data, the raw data being provided in a computer-readable file, associating each word in the vocabulary with a feature vector, providing a sentence embedding for each sentence of the vocabulary based on a plurality of feature vectors to provide a plurality of sentence embeddings, providing a reconstructed sentence embedding for each sentence embedding based on a weighted parameter matrix to provide a plurality of reconstructed sentence embeddings, and training the unsupervised neural attention model based on the sentence embeddings and the reconstructed sentence embeddings to provide a trained neural attention model, the trained neural attention model being used to automatically determine aspects from the vocabulary. However, He does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 16.   

    	Lee et al. (US Pub. No. 2020/0356857  	Lee set forth a method that collects a first dataset of input-output data for a first building, training a deep learning model using the first dataset, initializing parameters of a target model for a second building using parameters of the deep learning model, collecting a second dataset of input-output data for a second building, training the target model for the second building using the initialized parameters of the target model and the second dataset, and controlling building equipment using the target model. Controlling the building equipment affects a variable state or condition of the building. However, Lee does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 16.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192